DETAILED ACTION
This office action is in response to the amendment filed 9/13/2022.  As directed by the amendment, claims 1 4, and 5 have been amended, claims 2-3 have been cancelled, and no claims have been newly added.  Thus, claims 1 and 4-8 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (2013/0253390) in view of Kim (7,118,541) (“Kim ‘541”), Jeon et al (2013/0110007), and Kim (2004/0260215) (“Kim ‘215”).
Regarding claim 1, Park discloses a heating apparatus for a heat treatment machine (vertical motion adjuster for thermotherapy device), comprising: a base plate (100) (conveyance unit includes a flat portion) (para [0064]); an ascending and descending member (200) (support unit) of which one end is coupled to the base plate (100) through a coupler (410, 420) and coupling pins (430) (hinge unit (400) includes protrusions members (410) and connecting members (420) and hinge members (430) (para [0100]), wherein the ascending and descending member is configured to ascend and descend by rotating around the coupling pins (430) (coupling members (430) is fixed to frame (411) to rotatably support the ascending and descending member (200)) (para [0102]); a plurality of members (210) (moxibustion device)  (para [0070]) and each  provided in the ascending and descending member (para [0103]); a first driving part (300) (elevation unit) configured to raise and lower the ascending and descending member (200) (para [0077); and a second driving part (110) (movable members) coupled to the base plate (100) and configured to convey the base plate in a horizontal direction (can move in a forward and rearward in a major axis direction) (para [0068]).
Park discloses that the moxibustion device (210) is a roller type moxibustion device configured to provide a warm moxibustion effect (para [0070]) and is shown in fig 2 to have a plurality of moxibustion device (210), and therefore, each of the plurality of moxibustion devices is considered to read upon the limitation of “a plurality of heating members each having a heating member”.
In the alternative, although Park does not specifically disclose that each of the members have a heating part, Kim ‘541 teaches a thermotherapy device including a plurality of massage bumps (32) wherein each of the massage bumps includes a heating part (36) (heater) (col 4, ln 8-18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the members of Park by providing a heating member in each of the members as taught by Kim ‘541, as the use of a heating member in each massage member is known to provide heat to a massage member to maximize therapeutic effects (Kim ‘541, col 4, ln 14-18).
The now-modified Park’s device does not disclose the plurality of members are ceramic members.
However, Jeon teaches a thermotherapy device including a plurality of members (110) (thermo-ceramic unit) configured to provide heat effects to a user’s body, wherein the plurality of members are ceramic (para [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the members of Park to be ceramic members as taught by Jeon in order to provide a suitable material for providing heat formation and massage effects to a user’s body (Jeon, para [0048]).
The now-modified Park’s device does not disclose the second driving part conveys the base plate in the horizontal direction to unify a location of each of the ceramic members in a vertical direction when a vertical position of each of the ceramic members is shifted while the ascending and descending member ascends and descends.
However, Kim ‘215 teaches a massage device including a pressure applying member (20) (para [0074]) and a first driving member (24) (second axis controller) configured to move along an axis Y in a vertical direction and a second driving member (22) (first axis controller) configured to move in an axis X in a horizontal direction (para [0077]), and wherein the second driving part (22) conveys the pressure applying member (20) in the horizontal direction (moves along the X axis in a predetermined longitudinal stroke) (para [0074]) to unify a location of each of the pressure applying member (20) in a vertical direction when a vertical position of each of the ceramic members is shifted while the ascending and descending member (22) ascends and descends ((pressure applying member (20) follows a predetermined height curve in the XY plane as shown in fig 4, the first axis coordinate of the height curve is defined by a first function of time, and the second axis coordinate of the height curve is defined by a second function of the first axis coordinate, and therefore the location of the pressure applying members is unified in a vertical direction because it follows the predetermined height curve because the vertical direction of the pressure applying members (20) are in the same position vertical Y position relative to the horizonal X position as the pressure applying member (20) follows the predetermined XY height curve) (para [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the second driving part to convey the base plate in the horizontal direction to unify a location of each of the ceramic members in a vertical direction when a vertical position of each of the ceramic members is shifted while the ascending and descending member ascends and descends as taught by Kim ‘215 in order to provide a massaging motion for different heights and body contours of individual human bodies to provide the most effectively customized massaging motion (Kim ‘215, paras [0005]-[0008]).
Regarding claim 4, the modified Park’s reference discloses a controller (26) (microprocessor) (Kim ‘215, para [0079]) and as shown in fig 30, is configured to calculate a conveying distance of the base plate on the basis of an ascending and descending distance of each of the ceramic members (in step S12, body contour is calculated by measuring the second axis Y coordinate of the of the pressure applying member (20 of Kim ‘215)), and control the second driving part (22 of Kim ‘215) according to the calculated conveying distance (in step S20, the pressure applying member (20) is moved along the longitudinal stroke according to the body contour calculated in step S12 (Kim ‘215, para [0110]), and section along the first axis X can be added or removed in step S24) (Kim ‘215, para [0117]).
Regarding claim 5, Park discloses the first driving part (200) includes: a driving part (330) (driving member can be a motor) (para [0095]); a rotating member (320) (rotary member) connected to the driving part (330) (para [0090]); and a guide member (310) connected to the ascending and descending member (200) and configured to come into contact with the rotating member (320) (para [0078]).
Regarding claim 6, Park discloses the rotating member (320) includes a first gear part (321) (pinion) (para [0083]); and the guide member (310) includes a second gear part (311) having a curved shape and engaged with the first gear part (para [0084]).
Regarding claim 7, the modified Park’s reference discloses a sensor part (36 of Kim ‘215) (pressure sensor) configured to sense body information of a user and provide the body information to the controller (measures the pressure applied to the patient by the pressure applying member (20 of Kim ‘215)) (Kim ‘215, para [0081]).
Regarding claim 8, the modified Park’s reference discloses the controller (26 of Kim ‘215) raises and lowers the ascending and descending member (24 of Kim ‘215) according to the sensed body information of the user (body contour of the patient is measured by measuring the second Y axis coordinate of the pressure applying member (20 of Kim ‘215), wherein the pressure applying member (20 of Kim ‘215) is moved toward the patient in the direction of the second axis Y until the pressure applied on the patient by the pressure applying member (20 of Kim ‘215) reaches a threshold) (Kim ‘215, para [0083]).

Response to Arguments
Applicant's arguments filed 9/13/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 6, first pull paragraph-page 9, first paragraph of applicant’s remarks, that applicant’s invention is configured to solve the problem of the ceramic members being out of alignment when an ascending and descending member rotates around coupling pins, and since Kim ‘215’s pressure applying member is not configured to rotate around a pin, would not be designed such that movement in the horizontal direction unifies a location of each of the ceramic members in a vertical direction when a vertical position of each of the ceramic members is shifted while the ascending and descending member ascends and descends.  However, Kim ‘215 is considered to read on the broadest reasonable interpretation of the claim limitation because Kim ‘215’s pressure applying members are configured to move along (moves along the X axis in a predetermined longitudinal (horizontal) stroke (para [0074]), and as the pressure applying members move along the X axis, the pressure applying member (20) follows a predetermined height curve in the XY plane as shown in fig 4, where the first axis coordinate of the height curve is defined by a first function of time, and the second axis coordinate of the height curve is defined by a second function of the first axis coordinate (para [0078]).  Therefore, Kim ‘215’s horizontal movement of the pressure applying members is considered to unify a position of the pressure applying members in a vertical direction because the vertical position of the pressure applying members is determined as a function of the predetermined height curve, and therefore the location of the pressure applying members is unified because the vertical position will be in a fixed position relative to a horizontal position based on the predetermined height curve while the pressure applying members move up and down along the predetermined height curve.  Therefore, although Kim ‘215’s disclosure of the movement of the pressure applying members is not based on a compensation of a horizontal position based on a rotational movement of the ascending and descending member, Kim ‘215’s disclosure of providing a predetermined height curve on a vertical direction as a function of the horizontal direction while the pressure applying members move in a horizontal direction is considered to read on the broadest reasonable interpretation of “conveying the base plate in the horizontal direction to unify a location of each of the ceramic members in a vertical direction when a vertical position of each of the ceramic members is shifted while the ascending and descending member ascends and descends.”  Therefore, the rejection is maintained.
Applicant argues on page 9, first full paragraph-page 10, first paragraph of applicant’s remarks, that there is no need in Kim ‘215 to match the vertical positions of the massage bumps, as Kim ‘215’s configuration for raising and lowering its massage bumps do not require a match in the vertical position of the bumps.  However, as discussed above, Kim ‘215 discloses matching the vertical position of the pressure applying members to follow a predetermined height curve (para [0078]), which is considered to unify a vertical position because the vertical position of the pressure applying members at a given horizontal location is defined with respect to the predetermined height curve as the pressure applying members move in a horizonal longitudinal stroke.  Therefore, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785